486 So. 2d 87 (1986)
JOSEPH LAND & CO., et al., Appellants,
v.
Raymond GREEN, Appellee.
No. BH-143.
District Court of Appeal of Florida, First District.
April 9, 1986.
Kathleen R. Hudson, St. Petersburg, for appellants.
Donna Sumner Cox, of Dayton, Sumner, Luckie & McKnight, P.A., Dade City, for appellee.

ON MOTION FOR ATTORNEY'S FEES
PER CURIAM.
The claimant's attorney filed a motion for attorney's fee on March 20, 1986, alleging that this court had affirmed an order awarding claimant benefits by a decision filed on February 19, 1986. Mandate pursuant to that opinion was issued on March 7, 1986. The motion, having been served and filed after the time for service of the reply brief, is not timely and is denied. Florida Rule of Appellate Procedure 9.400.
Incorporated with the motion is statement of services performed on appeal and a claim for a fee of $1,600. Had the motion been timely filed in accordance with the rule, this court, consistent with its policy and practice, would have awarded a fee in that amount. Since claimant's attorney has negligently failed to preserve the claimant's right to recover from the employer and carrier the amount of the fee due for the services of his attorney on appeal, no fee for such services on appeal will be approved and the attorney shall not charge the claimant any fee for such services.
A copy of this decision shall be delivered by claimant's attorney to his client.
THOMPSON, ZEHMER and BARFIELD, JJ., concur.